.   -




            THEATTORNEY              GENERAL
                          OFTEXAS




Hon. Hubert Roach               Opinion No. WW-219
County Attorney
Aspermont, Texas                Re: Validity of the authori-
                                    zation of a tax suffi-
                                    cient to take care of
                                    the maintenance and
                                    interest as well as sink-
                                    ing fund recommended by
Dear Mr. Roach:                     the Commissioners'Court.
The Peacock Rural High School Distriet, through its Board
of Trustees, has requested the Comanissioners"Court to levy
a tax of $2.00 on the one hundred doilars' taxable valuation
within the school district. The proposed tax is $1.55for the
payment of bonds and $1.45 for aintenance purposes.
Your question is whether this tax exceeds the limits pre-
scribed by Article 2784(e).
According to the records on file in thi:iaf:"ieeand the
Comptroller of Public Accounts (Registration Fkmiber 31344)
the above--nameddistrict held an election on July 21, 1956,
to determine if the provisions of Chapter 528 (S-B, 1~6),
Acts of the 54th Legislature, 1955, p0 1635, should be adopted
by the district.   An election was also held to authorize the
issuance of bonds and upon the question of the levy of a main-
tenance tax. The nrocedure followed bv the district h&s been
approved in King v: Carlton Independent School District,
     Tex.       295 S.W.2d 409 (1950), and the Attorney
General ha-proved    the bonds voted in the election. Attorney
General Bond Opinion Book No, 20, Registration No..2641 (lg$),
Section 3 of Chapter 528, Acts of the gth Legislature, 1955,
states that the provisions of the Act are cumulative of all
other laws and the Attorney General has heretofore ruled that
this statute presents an alternate method of local financing
in school districts. Attorney General Opinion S-171 (1955).
Hon. Hubert Roach, page 2 (WW-219)


Chapter 74, Acts of the 55th Legislature, 1957, p. 167,
amended Chapter 528, supra, In a manner not material to your
particular Inquiry, but Sectlon 2 of that Act reads, in
part:
                and the further fact that it is
        imie;aiive that local districts have the
        right to proceed under the alternate
        method of financing without the necessity
        of needlessllexpenditurescreates Bqemer-
        gency o o D                        ,
In Attorney General Opinion S-171, supra, we said:
                                            ',\
        "A reading of the entire Act clearly 'Lgcli-
        cates that the Legislature contemplated"-,
        that Senate Bill 116 and Article 2784(e), AX
        Vernon's Civil Statutes, will be considered
        as alternate methods of securing school
        bonds which are voted after the effective
        date of the Act."
We reaffirm that position and you are advised that the pro-
visions of Article 2784(e) are not applicable to the Peacock
Rural High School District which has elected to be governed
by the provisions of Article 2784(e)-1, V,C.S., as amended.
Under Article 2784 e)-lS V.C,S,, as amended, the district
may levy a tax of $1.45 for maintenance purposes If the
amount of the bonded debt la 7% or leas of the assessed
value of taxable property within the diatriet as such
limitation is imposed by paragraph 1 of Section 1 0% Chapter
528 (The district having voted to levy a tax in accordance
with Chapter 528 but not to exceed $1.50 per one hundred
dollarss valuation) a
As for bonds issued under the provisiona of Cha ter 528,
the tax (paragraph 2 of Section 1 of Chapter 528 ) Is un-
limited as to both rate and amount in order that it will
be Usufficient to pay the interest on and principal of all
bonds issued for such purposes,"
Hon. Hubert Roach, page 3 (WW-219)


                          SUMMARY

       The provisions and limitations contained
       in Artlale 2784(e) are not applicable to
       a school district which has elected to
       cornly with the provision8 of Artiele
       278 1 (e)-1, V.C.S., as amended (Chapter
       528, Acts of the 9th Legislature, 1955,
       as amended by Chapter 74, Acts of the
       55th Legislature, 1957). Upon the adoption
       ;fCtp provisions of Article 2784(e)-1,
                 a school district is limited in the
       levy 0; taxes for maintenance and additional
       bonds only by the provisions of Section 1 of
       that Act,


                                Very truly YOUPS,

                                WILL WILSON
                                Attorney General of Texas



APPROVED:
OPINION COMMITTEE:
H. Grady Chandler, Chairman
C. K. Richards
F. C. (Jack) Goodman
REVIEWED FOR THE ATTORNEY GENERAL
BY: Geo. P. Blackburn